DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The Provisional Double Patenting rejection of claims 1-3, 6-7, 9-15, 18-19 and 21-30 over claims 1-29 of Application No. 15/858,557 and claims 1-25 of Application No. 15/858,549 is withdrawn by virtue of the abandonment of those applications. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Ted A. Crawford (Reg. No. 50,610) on 02/02/2022.
The application has been amended as follows: 
1. (Currently Amended) An apparatus comprising:
 a first processor coupled with a second processor through a processor communication link, the first processor configured to communicate with a first set of memory devices from among multiple sets of memory devices through a first memory network dedicated to the first processor and the first set of memory devices, the second processor configured to communicate with a second set of memory devices from among the multiple sets of memory devices through a second memory network dedicated to the second processor and the second set of memory devices; and
 circuitry configured to:
generate a memory access request responsive to an application executed by the first processor needing to access a memory address in a memory pool, the memory pool configured to include physical memory located on the multiple sets of memory devices;
determine, based at least in part on the memory address and a map of memory address ranges to the multiple sets of memory devices, that the memory address is to a first physical memory included in the second set of memory devices; and

2. (Currently Amended) The apparatus of claim 1, the circuitry configured to send the memory access request comprises the circuitry configured to send a request to read data from the memory address.
3. (Currently Amended) The apparatus of claim 1, the circuitry configured to send the memory access request comprises the circuitry configured to send a request to write data to the memory address, wherein the memory access request includes the data to be written. 
4. (Canceled).
5. (Canceled).
6. (Previously presented) The apparatus of claim 1, wherein the second processor is further to: 
receive read data in response to the memory access request; and 
provide the read data to the first processor through the processor communication link.
7. (Previously presented) The apparatus of claim 1, wherein the second processor is further to:
receive, from the first processor and as part of the memory access request, data to be written to the first physical memory included in the second set of memory devices communicatively coupled to the second processor through the second memory network.
8. (Canceled).
9. (Previously presented) The apparatus of claim 1, the second set of memory devices comprises two or more memory devices, the two or more memory devices connected to a memory pool controller for the two or more memory devices.
10. (Previously presented) The apparatus of claim 9, wherein the two or more memory devices include byte-addressable, write-in-place, non-volatile memory.

12. (Previously presented) The apparatus of claim 1, wherein the circuitry is further to receive the map of memory address ranges to the multiple sets of memory devices from a compute device.
13. (Currently Amended) One or more non-transitory machine-readable storage media comprising a plurality of instructions stored thereon thatare to be executedby a system that includes a first processor coupled with a second processor through a processor communication link, the first processor configured to communicate with a first set of memory devices from among multiple sets of memory devices through a first memory network dedicated to the first processor and the first set of memory devices, the second processor configured to communicate with a second set of memory devices , the instructions, when executed by the system, cause the system to:
generate a memory access request responsive to an application executed by the first processor needing to access a memory address in a memory pool, the memory pool configured to include physical memory located on the multiple sets of memory devices;
determine, based at least in part on the memory address and a map of memory address ranges to the multiple sets of memory devices, that the memory address is to a first physical memory included in the second set of memory devices; and
send the memory access request to the second set of memory devices to access the first physical memory through the second memory network. 
14. (Previously presented) The one or more non-transitory machine-readable storage media of claim 13, wherein to send the memory access request comprises to send a request to read data from the memory address.
15. (Previously presented) The one or more non-transitory machine-readable storage media of claim 13, wherein to send the memory access request comprises to send a request to write data to the memory address, wherein the memory access request includes the data to be written. 
16. (Canceled).

18. (Previously presented) The one or more non-transitory machine-readable storage media of claim 13, wherein, when executed, the plurality of instructions further cause the system to: 
receive, with the second processor, read data in response to the memory access request; and 
provide, with the second processor, the read data to the first processor through the processor communication link.
19. (Previously presented) The one or more non-transitory machine-readable storage media of claim 13, wherein, when executed, the plurality of instructions further cause the system to:
receive, with the second processor, from the first processor and as part of the memory access request, data to be written to the first physical memory included in the second set of memory devices communicatively coupled to the second processor through the second memory network.
20. (Canceled).
21. (Previously presented) The one or more non-transitory machine-readable storage media of claim 13, the second set of memory devices comprises two or more memory devices, the two or more memory devices connected to a memory pool controller for the two or more memory devices.
22. (Previously presented) The one or more non-transitory machine-readable storage media of claim 21, wherein the two or more memory devices include byte-addressable, write-in-place, non-volatile memory.
23. (Previously presented) The one or more non-transitory machine-readable storage media of claim 21, wherein the two or more memory devices include byte-addressable volatile memory.
24. (Previously presented) The one or more non-transitory machine-readable storage media of claim 13, wherein, when executed, the plurality of instructions further cause the system to receive the map of memory address ranges to the multiple sets of memory devices from a compute device.
25. (Currently Amended) An apparatus comprising:
 a first processor coupled with a second processor through a processor communication link;
configured to communicate with a first set of memory devices from among multiple sets of memory devices through a first memory network dedicated to the first processor and the first set of memory devices, the second processor configured to communicate with a second set of memory devices configured to include physical memory located on the multiple sets of memory devices;
means for determining, based at least in part on the memory address and a map of memory address ranges to the multiple sets of memory devices, that the memory address is to a first physical memory included in the second set of memory devices; and
circuitry for sending the memory access request to the second set of memory devices to access the first physical memory through the second memory network. 
26. (Currently Amended) A method comprising:
generating, by a compute device that includes a first processor coupled with a second processor through a processor communication link, a request to access a memory address in a memory pool, the first processor configured to communicate with a first set of memory devices from among multiple sets of memory devices through a first memory network dedicated to the first processor and the first set of memory devices, the second processor configured to communicate with a second set of memory device from among the multiple sets of memory devices through a second memory network dedicated to the second processor and the second set of memory devices, wherein the memory pool is configured to include physical memory located on the multiple sets of memory devices;
determining, by the compute device based at least in part on the memory address and a map of memory address ranges to the multiple sets of memory devices, that the memory address is to a first physical memory included in the second set of memory devices; and
sending, by the compute device, the memory access request to the second set of memory devices to access the first physical memory through the second memory network. 
27. (Original) The method of claim 26, wherein sending the memory access request comprises sending a request to read data from the memory address.

29. (Previously presented) The apparatus of claim 1, comprising the first processor coupled to a first socket and the second processor coupled to a second socket.

30. (Previously presented) The one or more non-transitory machine-readable storage media of claim 13, comprising the first processor coupled to a first socket and the second processor coupled to a second socket.

31. (Previously presented) The apparatus of claim 25, comprising the first processor coupled to a first socket and the second processor coupled to a second socket.

32. (Previously presented) The method of claim 26, comprising the first processor coupled to a first socket and the second processor coupled to a second socket.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARDOCHEE CHERY whose telephone number is (571)272-4246.  The examiner can normally be reached from 900-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




Respectfully Submitted,
USPTO

Dated:   February 11, 2022                                       By: /MARDOCHEE CHERY/
Primary Examiner 
Art Unit 2133
Email:Mardochee.Chery@uspto.gov                                                                                                                                                                                          Telephone: 571-272-4246
Facsimile:   571-273-4246